
	
		II
		110th CONGRESS
		1st Session
		S. 1094
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Ms. Stabenow (for
			 herself and Mr. Casey) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To reauthorize and provide additional funding for
		  essential agricultural research, extension, education, and related programs, to
		  establish the National Institutes for Food and Agriculture as an independent
		  agency reporting to and coordinating with the Secretary of Agriculture, and for
		  other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Creating Research Extension and
			 Teaching Excellence for the 21st Century Act of 2007 or
			 the CREATE-21 Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					TITLE I—National Institutes for Food and Agriculture
					Sec. 101. Establishment of National Institutes for Food and
				Agriculture.
					Sec. 102. Offices; administration.
					Sec. 103. Organization of National Institutes for Food and
				Agriculture.
					Sec. 104. Funding.
					Sec. 105. Enhanced funding.
					Sec. 106. Single budget submission.
					Sec. 107. Capacity building grants for ASCARR
				Institutions.
					TITLE II—Modifications
					Sec. 201. Repeal of National Agricultural Research, Extension,
				Education, and Economics Advisory Board.
					Sec. 202. Repeal plan of work requirements.
					Sec. 203. Indirect costs.
					TITLE III—Extensions 
					Subtitle A—National Agricultural Research, Extension, and
				Teaching Policy Act of 1977
					Sec. 301. Grants and fellowships for food and agricultural
				sciences education.
					Sec. 302. Grants for research on production and marketing of
				alcohols and industrial hydrocarbons from agricultural commodities and forest
				products.
					Sec. 303. Policy research centers.
					Sec. 304. Human nutrition intervention and health promotion
				research program.
					Sec. 305. Pilot research program to combine medical and
				agricultural research.
					Sec. 306. Nutrition education program.
					Sec. 307. Continuing animal health and disease research
				programs.
					Sec. 308. Appropriations for research on national or regional
				problems.
					Sec. 309. Grants to upgrade agricultural and food sciences
				facilities at 1890 land-grant colleges, including Tuskegee
				University.
					Sec. 310. National research and training virtual
				centers.
					Sec. 311. Matching funds requirement for research and extension
				activities of 1890 Institutions.
					Sec. 312. Hispanic-serving institutions.
					Sec. 313. Competitive grants for international agricultural
				science and education programs.
					Sec. 314. Research equipment grants.
					Sec. 315. University research.
					Sec. 316. Extension Service.
					Sec. 317. Supplemental and alternative crops.
					Sec. 318. Aquaculture research facilities.
					Sec. 319. Rangeland research.
					Sec. 320. Special authorization for biosecurity planning and
				response.
					Sec. 321. Resident instruction and distance education grants
				program for insular area institutions of higher education.
					Subtitle B—Food, Agriculture, Conservation, and Trade Act of
				1990
					Sec. 331. National genetics resources program.
					Sec. 332. High-priority research and extension
				initiatives.
					Sec. 333. Nutrient management research and extension
				initiative.
					Sec. 334. Organic agriculture research and extension
				initiative.
					Sec. 335. Agricultural telecommunications program.
					Sec. 336. Assistive technology program for farmers with
				disabilities.
					Sec. 337. National Rural Information Center
				Clearinghouse.
					Subtitle C—Agricultural Research, Extension, and Education
				Reform Act of 1998
					Sec. 341. Partnerships for high-value agricultural product
				quality research.
					Sec. 342. Precision agriculture.
					Sec. 343. Biobased products.
					Sec. 344. Thomas Jefferson Initiative for crop
				diversification.
					Sec. 345. Integrated research, education, and extension
				competitive grants program.
					Sec. 346. Support for research regarding diseases of wheat,
				triticale, and barley caused by Fusarium graminearum or by Tilletia
				indica.
					Sec. 347. Bovine Johne’s disease control program.
					Sec. 348. Grants for youth organizations.
					Sec. 349. Agricultural biotechnology research and development
				for developing countries.
					Sec. 350. Office of Pest Management Policy.
					Subtitle D—Other laws
					Sec. 371. Critical Agricultural Materials Act.
					Sec. 372. Equity in Educational Land-Grant Status Act of
				1994.
					Sec. 373. Agricultural Experiment Station Research Facilities
				Act.
					Sec. 374. National Agricultural Research, Extension, and
				Teaching Policy Act Amendments of 1985.
					Sec. 375. Competitive, Special, and Facilities Research Grant
				Act (National Research Initiative).
					Sec. 376. Beginning farmer and rancher development
				program.
					Sec. 377. Agricultural Risk Protection Act of 2000 (Carbon
				Cycle Research).
					Sec. 378. Renewable Resources Extension Act of
				1978.
					Sec. 379. National Aquaculture Act of 1980.
				
			2.PurposesThe purposes of this Act are—
			(1)to integrate and
			 organize the administration of the agricultural research, extension, education,
			 and related programs administered by the Secretary of Agriculture to respond to
			 21st century challenges and continue to meet the needs of society from a local,
			 tribal, State, national, and international perspective;
			(2)to minimize
			 duplication, and maximize coordination and integration, among all of the
			 programs at all levels through a solution-based approach;
			(3)to enhance the
			 capacity of all participating institutions to more effectively carry out the
			 programs, with special emphasis given to 1890 Institutions, 1994 Institutions,
			 Insular Area Institutions, ASCARR Institutions, and Small 1862 Land-Grant
			 Institutions;
			(4)to provide for a
			 more balanced portfolio of available resources and funding between capacity
			 programs and competitive programs through the enhanced growth of competitive
			 funds;
			(5)to position the
			 agricultural research, extension, education, and related programs system to
			 increase the contribution of the system to society through the expansion of the
			 portfolio of the system; and
			(6)to provide
			 funding to achieve the purposes of this Act and other purposes by enhancing by
			 100 percent the authorized funding for agricultural research, extension,
			 education, and related programs over 7 fiscal years.
			3.DefinitionsIn this Act:
			(1)1862
			 InstitutionThe term 1862 Institution means a
			 college or university eligible to receive funds under the Act of July 2, 1862
			 (7 U.S.C. 301 et seq.).
			(2)1890
			 InstitutionThe term 1890 Institution means a
			 college or university eligible to receive funds under the Act of August 30,
			 1890 (7 U.S.C. 321 et seq.), including Tuskegee University.
			(3)1994
			 InstitutionThe term 1994 Institution means 1 of the
			 1994 Institutions (as defined in section 532 of the Equity in Educational
			 Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301 note)).
			(4)ASCARR
			 Institution
				(A)In
			 generalThe term ASCARR Institution means a public
			 college or university offering a baccalaureate or higher degree in the study of
			 agriculture.
				(B)ExclusionsThe
			 term ASCARR Institution does not include an institution eligible
			 to receive funds under—
					(i)the
			 Act of July 2, 1862 (commonly known as the First Morrill Act) (7
			 U.S.C. 301 et seq.);
					(ii)the Act of
			 August 30, 1890 (commonly known as the Second Morrill Act) (7
			 U.S.C. 321 et seq.); or
					(iii)the Equity in
			 Educational Land-Grant Status Act of 1994 (Public Law 103–382; 7 U.S.C. 301
			 note).
					(5)Capacity
			 programThe term capacity program means each of the
			 following agricultural research, extension, education, and related programs for
			 which the Secretary has administrative or other authority as of the day before
			 the date of enactment of this Act:
				(A)Each program
			 established under the Act of July 2, 1862 (commonly known as the First
			 Morrill Act) (7 U.S.C. 301 et seq.).
				(B)Each program
			 providing funding to any of the 1994 Institutions under sections 533, 534(a),
			 and 535 of the Equity in Educational Land-Grant Status Act of 1994 (Public Law
			 103–382; 7 U.S.C. 301 note) (commonly known as financial assistance,
			 technical assistance, and endowments to tribal colleges and Navajo Community
			 College).
				(C)The program
			 established under section 536 of the Equity in Educational Land-Grant Status
			 Act of 1994 (Public Law 103–382; 7 U.S.C. 301 note) providing research grants
			 for 1994 institutions.
				(D)Each program
			 established under subsections (b), (c), and (d) of section 3 of the Smith-Lever
			 Act (7 U.S.C. 343).
				(E)Each program
			 established under the Hatch Act of 1887 (7 U.S.C. 361a et seq.).
				(F)Each grant
			 program established under section 2501 of the Food, Agriculture, Conservation,
			 and Trade Act of 1990 (7 U.S.C. 2279) providing outreach and assistance for
			 socially disadvantaged farmers and ranchers.
				(G)Each program
			 established under section 1417(b)(4) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(b)(4)), including
			 grant programs under that section (commonly known as the 1890
			 Institution Teaching and Research Capacity Building Grants
			 Program).
				(H)The animal health
			 and disease research program established under subtitle E of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3191 et seq.).
				(I)Each extension
			 program available to 1890 Institutions established under sections 1444 and 1464
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3221, 3312).
				(J)The program
			 established under section 1445 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222) (commonly known as
			 the Evans-Allen Program).
				(K)The program
			 providing grants to upgrade agricultural and food sciences facilities at 1890
			 Institutions established under section 1447 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b).
				(L)The program
			 providing distance education grants for insular areas established under section
			 1490 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3362).
				(M)The program
			 providing resident instruction grants for insular areas established under
			 section 1491 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3363).
				(N)Each program
			 available to 1890 Institutions established under section 406 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7626).
				(O)The program
			 providing competitive extension grants to eligible 1994 Institutions under
			 section 1464 of National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3312) and the Equity in Educational Land-Grant Status Act
			 of 1994 (Public Law 103–382; 7 U.S.C. 301 note) established under section 406
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7626).
				(P)Each research and
			 development and related program established under Public Law 87–788 (commonly
			 known as the McIntire-Stennis Cooperative Forestry Act) (16
			 U.S.C. 582a et seq.).
				(Q)Each program
			 established under the Renewable Resources Extension Act of 1978 (16 U.S.C. 1671
			 et seq.).
				(R)Each grant
			 program for ASCARR Institutions established under section 202.
				(S)Each program and
			 related activities administered (as of the day before the date of enactment of
			 this Act) by the Agricultural Research Service of the Department.
				(T)Each program and
			 related activities administered (as of the day before the date of enactment of
			 this Act) by the Economic Research Service of the Department.
				(U)Each forest and
			 rangeland research and development program of the Forest Service that is
			 administered by the Department.
				(6)Capacity
			 program critical base fundingThe term capacity program
			 critical base funding means the aggregate amount of Federal funds made
			 available for all or individual capacity programs for fiscal year 2007, as
			 appropriate.
			(7)Competitive
			 programThe term competitive program means each of
			 the following agricultural research, extension, education, and related programs
			 for which the Secretary has administrative or other authority as of the day
			 before the date of enactment of this Act:
				(A)The competitive
			 grant program established under section 2 of the Competitive, Special, and
			 Facilities Research Grant Act (7 U.S.C. 450i), commonly known as the
			 National Research Initiative Competitive Grants Program).
				(B)The program
			 providing grants and related assistance established under section 1417(b)(5) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3152(b)(5)) commonly known as the Higher Education
			 Multicultural Scholars Program.
				(C)The Food and
			 Agricultural Sciences grant program established under section 1417 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3152), commonly known as the Food and Agricultural Sciences
			 National Needs Graduate Fellowship Grants Program.
				(D)The program
			 providing grants under section 1417(j) of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3152(j)), commonly known
			 as Institution Challenge Grants.
				(E)The program
			 providing grants for Hispanic-serving institutions established under section
			 1455 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3241).
				(F)The Initiative
			 for Future Agriculture and Food Systems established under section 401 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7621) or any substantially similar program or authority.
				(G)The integrated
			 research, education, and extension competitive grants program established under
			 section 406 of the Agricultural Research, Extension, and Education Reform Act
			 of 1998 (7 U.S.C. 7626).
				(8)Competitive
			 program critical base fundingThe term competitive program
			 critical base funding means the aggregate amount of Federal funds made
			 available for all or individual competitive programs for fiscal year 2007, as
			 appropriate.
			(9)CouncilThe
			 term Council means the Standing Council of Advisors established
			 under section 102(h).
			(10)DepartmentThe
			 term Department means the Department of Agriculture.
			(11)DirectorThe
			 term Director means the Director of the National Institutes for
			 Food and Agriculture.
			(12)Extramural
			 activityThe term extramural activity includes each
			 program and related activity administered or otherwise carried out by the
			 entities or under an authority described in subparagraphs (A) through (R) of
			 paragraph (5).
			(13)Fundamental
			 researchThe term fundamental research means
			 research that, as determined by the Director—
				(A)advances the
			 frontiers of knowledge so as to lead to practical results or to further
			 scientific discovery; and
				(B)has an effect
			 on—
					(i)agriculture,
			 food, forestry, human health, or another purpose of this Act;
					(ii)a
			 priority area of the National Institutes for Food and Agriculture; or
					(iii)another goal or
			 purpose of a National Institutes for Food and Agriculture program.
					(14)Insular Area
			 InstitutionThe term Insular Area Institution has
			 the meaning given the term eligible institution in section 1489 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3361).
			(15)Intramural
			 activitiesThe term intramural activities includes
			 each of the programs and related activities administered or otherwise carried
			 out by the entities described in subparagraphs (S), (T), and (U) of paragraph
			 (5).
			(16)National
			 Institutes for Food and AgricultureThe term National
			 Institutes for Food and Agriculture means the National Institutes for
			 Food and Agriculture established under section 101.
			(17)National
			 Institutes for Food and Agriculture programThe term
			 National Institutes for Food and Agriculture program includes each
			 capacity program, competitive program, and any other program, authority, power,
			 or activity of the National Institutes for Food and Agriculture, including
			 those described in section 101.
			(18)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(19)Small 1862
			 Land-Grant InstitutionsThe term Small 1862 Land-Grant
			 Institution means each 1862 institution that received, for the 3 fiscal
			 years immediately preceding the applicable fiscal year (based on a 3-year
			 rolling average), less than 1 percent of—
				(A)in the case of a
			 fiscal year beginning before the date of the enactment of this Act and the
			 implementation of the National Institutes for Food and Agriculture programs (as
			 determined by the Director), the funds received by each such institution from
			 among available programs of the Cooperative State Research, Education, and
			 Extension Service; and
				(B)in the case of a
			 fiscal year beginning after the date of the enactment of this Act and the
			 implementation of the National Institutes for Food and Agriculture programs (as
			 determined by the Director), the funds received by each such institution from
			 among available National Institutes for Food and Agriculture programs, other
			 than funds reserved or distributed under paragraph (2)(B)(ii)(I),
			 (2)(C)(ii)(I), or (3)(A)(ii) of section 105(c).
				(20)StateThe
			 term State means—
				(A)each of the
			 several States of the United States;
				(B)the Commonwealth
			 of Puerto Rico;
				(C)Guam;
				(D)American
			 Samoa;
				(E)the Commonwealth
			 of the Northern Mariana Islands;
				(F)the Federated
			 States of Micronesia;
				(G)the Republic of
			 the Marshall Islands; and
				(H)the United States
			 Virgin Islands.
				(21)United
			 StatesThe term United States, when used in a
			 geographical sense, means all of the States.
			INational
			 Institutes for Food and Agriculture
			101.Establishment
			 of National Institutes for Food and Agriculture
				(a)Establishment
					(1)In
			 generalThere is established within the Executive branch an
			 independent agency to be known as the National Institutes for Food and
			 Agriculture.
					(2)MembersThe
			 National Institutes for Food and Agriculture shall consist of—
						(A)the
			 Director;
						(B)the
			 Council;
						(C)the individual
			 institutes established under section 103; and
						(D)the staff and
			 employees of National Institutes for Food and Agriculture.
						(b)Authorities
					(1)Transfer of
			 authoritiesThere are transferred to National Institutes for Food
			 and Agriculture the authorities (including all budget authorities and
			 personnel), duties, obligations, and related legal and administrative functions
			 prescribed by law or otherwise granted to the Secretary, the Department, or any
			 other agency or official of the Department under—
						(A)the capacity
			 programs;
						(B)the competitive
			 programs;
						(C)the research,
			 education, economic, cooperative State research programs, cooperative extension
			 and education programs, international programs, and other functions and
			 authorities delegated by the Secretary to—
							(i)the
			 Under Secretary of Agriculture for Research, Education, and Economics
			 (including under section 251 of the Federal Crop Insurance Reform and
			 Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 6971));
			 and
							(ii)the
			 Administrator of the Cooperative State Research, Education, and extension
			 Service pursuant to section 2.66 of title 7, Code of Federal Regulations (or
			 successor regulations); and
							(D)any and all other
			 authorities administered by—
							(i)the
			 Under Secretary of Agriculture for Research, Education, and Economics;
							(ii)the
			 Administrator of the Cooperative State Research, Education, and extension
			 Service;
							(iii)the
			 Administrator of the Agricultural Research Service (including the National
			 Agricultural Library);
							(iv)the Chief of the
			 Forest Service (relating to research and development); and
							(v)the
			 Administrator of the Economic Research Service.
							(2)Consolidation
			 of authoritiesTo carry out this Act, in accordance with the
			 transfer and continuation of the authorities, budgetary functions, and
			 personnel resources under this subsection, the administrative entities within
			 the Department known as the Cooperative State Research, Education, and
			 Extension Service, the Agricultural Research Service (including the National
			 Agricultural Library), and the Economic Research Service, and the research and
			 development functions of the Forest Service, shall terminate on the earlier
			 of—
						(A)October 1, 2008;
			 or
						(B)such earlier date
			 as the Director determines to be appropriate.
						(3)ReservationNotwithstanding
			 any other provision of this Act, any and all administrative authority over the
			 functions and activities of the National Agricultural Statistics Service,
			 consistent with those authorities, functions, and activities as in effect on
			 the day before the date of enactment of this Act, shall remain under the
			 authority of the Secretary.
					(c)PowersThe
			 Director may—
					(1)promulgate such
			 regulations as the Director determines to be necessary to govern the
			 operations, organization, and personnel of the National Institutes for Food and
			 Agriculture;
					(2)make such
			 expenditures as are necessary to carry out this Act;
					(3)enter into
			 contracts or other arrangements, or modifications of contracts or other
			 arrangements—
						(A)to provide for
			 the carrying out, by organizations or individuals in the United States
			 (including agencies of the Department and other Government agencies) of such
			 National Institutes for Food and Agriculture programs as the Director
			 determines to be necessary to carry out this Act; and
						(B)at the request of
			 the President or the Secretary, for the carrying out of such specific National
			 Institutes for Food and Agriculture program-related activities as are in the
			 national interest or are otherwise of critical importance, as determined by the
			 President or the Secretary, with the concurrence of the Director;
						(4)make advance,
			 progress, and other payments relating to National Institutes for Food and
			 Agriculture programs without regard to the subsections (a) and (b) of section
			 3324 of title 31, United States Code;
					(5)acquire by
			 purchase, lease, loan, gift, or condemnation, and hold and dispose of by grant,
			 sale, lease, or loan, real and personal property of all kinds necessary for, or
			 resulting from, the exercise of authority under this Act;
					(6)receive and use
			 donated funds, if the funds are donated without restriction other than that the
			 funds be used in furtherance of National Institutes for Food and Agriculture
			 programs or 1 or more of the purposes of this Act;
					(7)publish or
			 arrange for the publication of information so as to further the full
			 dissemination of information of value consistent with the purposes of this Act
			 and the national interest, without regard to section 501 of title 44, United
			 States Code;
					(8)accept and use
			 the services of voluntary and uncompensated personnel, and provide such
			 transportation and subsistence as are authorized by section 5703 of title 5,
			 United States Code, for persons serving without compensation;
					(9)prescribe, with
			 the approval of the Comptroller General of the United States, the extent to
			 which vouchers for funds expended under contracts for authorized activities
			 shall be subject to itemization or substantiation prior to payment, without
			 regard to the limitations of other laws relating to the expenditure and
			 accounting of public funds; and
					(10)arrange with and
			 reimburse the Secretary and the heads of other Federal agencies for the
			 performance of any activity that the National Institutes for Food and
			 Agriculture is authorized to conduct.
					(d)ConsultationThe
			 Director shall consult with the Secretary on an ongoing basis to ensure that
			 the national interest is being served by the administration of the National
			 Institutes for Food and Agriculture, National Institutes for Food and
			 Agriculture programs, and other authorities provided under this Act.
				(e)ReportingNot
			 later than December 31, 2007, and biennially thereafter, the Director shall
			 submit to the Secretary, the Committee on Agriculture of the House of
			 Representatives, the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate, the Committee on Appropriations of the House of Representatives, and
			 the Committee on Appropriations of the Senate a comprehensive report that
			 describes the National Institutes for Food and Agriculture programs and related
			 activities funded, initially implemented, and otherwise carried out by the
			 National Institutes for Food and Agriculture during the period covered by the
			 report.
				102.Offices;
			 administration
				(a)LocationThe
			 National Institutes for Food and Agriculture shall be located in Washington,
			 District of Columbia.
				(b)Director
					(1)Appointment
						(A)In
			 generalThe Director shall be—
							(i)a
			 distinguished expert in 1 or more National Institutes for Food and Agriculture
			 programs (or issues addressed by or fields relating to those programs);
			 and
							(ii)appointed by the
			 President, by and with the advice and consent of the Senate.
							(B)RecommendationsBefore
			 any person is appointed as Director, the President shall afford the Council an
			 opportunity to make recommendations to the President with respect to the
			 appointment.
						(C)Rate of
			 payThe Director shall receive basic pay at the rate provided for
			 level II of the Executive Schedule under section 5513 of title 5, United States
			 Code.
						(2)TermThe
			 Director shall serve for a single, 6-year term.
					(3)AuthorityExcept
			 as may be otherwise provided in this Act—
						(A)the Director
			 shall—
							(i)exercise all of
			 the authority granted to the National Institutes for Food and Agriculture by
			 this Act;
							(ii)in
			 consultation with the Council, formulate programs in accordance with policies
			 adopted by the National Institutes for Food and Agriculture;
							(iii)establish
			 committees and offices within the National Institutes for Food and Agriculture,
			 as appropriate;
							(iv)establish
			 procedures for the provision and administration of capacity program funding and
			 competitive program grants by the National Institutes for Food and Agriculture
			 in accordance with this Act and other applicable law;
							(v)establish
			 procedures for the peer or merit review of National Institutes for Food and
			 Agriculture program activities in accordance with this Act and other applicable
			 law, as appropriate;
							(vi)assess the
			 personnel needs of research, education, extension, and other fields in the
			 areas supported by National Institutes for Food and Agriculture programs;
			 and
							(vii)cooperate with
			 the Council to plan programs that assist in meeting the future personnel needs
			 of disciplines and activities in the areas supported by National Institutes for
			 Food and Agriculture programs, including portable fellowship and training
			 programs, as applicable; and
							(B)all actions taken
			 by the Director pursuant to this Act shall be final and binding upon the
			 National Institutes for Food and Agriculture.
						(4)Delegation and
			 redelegation of functionsThe Director may, from time to time,
			 establish such procedures as the Director determines to be appropriate to
			 authorize the performance by any other officer, agency, or employee of the
			 National Institutes for Food and Agriculture of any of the functions of the
			 Director under this Act.
					(5)Formulation of
			 programsThe formulation of programs in accordance with the
			 policies of the National Institutes for Food and Agriculture shall be carried
			 out by the Director, in consultation with the Council.
					(6)Authority to
			 grant and contractThe Director may make grants and enter into
			 contracts and other arrangements pursuant to this Act and other applicable
			 law.
					(7)Status; power
			 to vote and hold office
						(A)In
			 generalThe Director shall—
							(i)serve as a voting
			 ex officio member of the Council; and
							(ii)except with
			 respect to compensation and tenure, serve in a manner commensurate with the
			 other members of the Council.
							(B)ElectionThe
			 Director shall be eligible for election by the Council as Chairperson or Vice
			 Chairperson of the Council.
						(c)Staff
			 appointmentThe Director
			 shall, in accordance with such policies as the Council may from time to time
			 establish, recruit, hire, prescribe, appoint, and fix the compensation of such
			 personnel as are necessary to carry out this Act, including the appointment,
			 for a limited term or on a temporary basis, of appropriate—
					(1)scientific and
			 other expert and accomplished staff; and
					(2)other technical
			 and professional personnel on leave of absence from academic, industrial, or
			 research institutions.
					(d)Rotating
			 credentialed staff
					(1)In
			 generalThe Director shall be assisted by an
			 appropriately-credentialed staff of experts in—
						(A)National
			 Institutes for Food and Agriculture programs; and
						(B)issues addressed
			 by, and fields relating to, those programs.
						(2)RequirementsCredentialed
			 staff members described in paragraph (1) shall be—
						(A)recruited from
			 the community of National Institutes for Food and Agriculture programs or
			 related fields; and
						(B)appointed by the
			 Director to serve on the basis of 4-year rotating appointments.
						(e)Temporary
			 staffStaff hired by the Director under this section may include
			 researchers, scientists, and other credentialed, technical, or professional
			 personnel hired for limited terms, or on temporary bases, including individuals
			 on leave of absence from academic, industry, research, science, or other
			 institutions.
				(f)Volunteers
					(1)In
			 generalThe Director may accept the services of voluntary,
			 uncompensated personnel, on appropriate terms and conditions and in accordance
			 with other applicable law.
					(2)Freedom from
			 liabilityVoluntary personnel described in paragraph (1) shall be
			 held free from liability in accordance with the Volunteer Protection Act of
			 1997 (42 U.S.C. 14501 et seq.).
					(g)Transfer of
			 funds from other government departments or agencies
					(1)In
			 generalFunds available to the Department, or any other
			 department or agency of the Federal Government for activities that are
			 analogous to, or could contribute to the purposes or goals of, National
			 Institutes for Food and Agriculture programs, other relevant research,
			 extension, or education programs, or related or other relevant activities,
			 shall be available for transfer, in whole or in part, to the National
			 Institutes for Food and Agriculture, with the approval of the Secretary or the
			 head of the other appropriate department or agency transferring the funds, for
			 such use as is consistent with the purposes for which the funds were initially
			 made available.
					(2)Use of
			 fundsFunds transferred under paragraph (1) shall be expendable
			 by the National Institutes for Food and Agriculture for the purposes for which
			 the transfer was made.
					(h)Standing
			 council of advisors
					(1)EstablishmentThere
			 is established a Standing Council of Advisors,
					(2)Membership
						(A)CompositionThe
			 Council shall be composed of 13 members, of which—
							(i)1
			 member shall be the Director; and
							(ii)12
			 members shall be qualified non-Federal stakeholders appointed in accordance
			 with subparagraph (B) who are distinguished members of the public, including
			 representatives of—
								(I)agriculture,
			 food, nutrition, and forestry organizations;
								(II)industry;
			 and
								(III)the scientific,
			 research, education, extension, international, stakeholder, consumer, customer,
			 family, community and youth, and professional entities in whose interest the
			 National Institutes for Food and Agriculture is authorized to carry out
			 National Institutes for Food and Agriculture programs and related
			 activities.
								(B)AppointmentsOf
			 the members of the Council described in subparagraph (A)(ii)—
							(i)4
			 members shall be—
								(I)appointed by the
			 Secretary, with the consent of the Director;
								(II)selected on the
			 basis of established records of expertise and distinguished accomplishment;
			 and
								(III)selected so as
			 to provide representation across the spectrum of views of National Institutes
			 for Food and Agriculture programs and related fields from all regions of the
			 United States, taking into consideration the need for representation from the
			 State, local, and tribal levels;
								(ii)4
			 members shall be—
								(I)appointed by the
			 Chairman and Ranking Member of the Committee on Agriculture of the House of
			 Representatives, with the consent of the Director; and
								(II)selected so as
			 to provide representation of the views of stakeholder leaders in all regions of
			 the United States, taking into consideration the need for representation from
			 the State, local, and tribal levels; and
								(iii)4
			 members shall be—
								(I)appointed by the
			 Chairman and Ranking Member of the Committee on Agriculture, Nutrition, and
			 Forestry of the Senate, with the consent of the Director; and
								(II)selected so as
			 to provide representation of the views of stakeholder leaders in all areas of
			 the United States, taking into consideration the need for representation from
			 the State local, and tribal levels.
								(C)TermEach
			 of the groups of 4 members appointed under clauses (i) through (iii) of
			 subparagraph (B) shall be appointed to 4-year, staggered terms.
						(3)Duties
						(A)In
			 generalThe Council shall assist the Director in—
							(i)establishing
			 priorities of the National Institutes for Food and Agriculture; and
							(ii)reviewing,
			 judging, and maintaining the relevance of National Institutes for Food and
			 Agriculture programs.
							(B)Oversight
			 reviewTo ensure that the purposes of this Act and the needs of
			 the United States are being met, the Council shall conduct an annual oversight
			 review of—
							(i)the
			 administration of the National Institutes for Food and Agriculture;
							(ii)activities
			 funded through the capacity programs;
							(iii)proposals and
			 other activities funded through the competitive programs; and
							(iv)other activities
			 of the National Institutes for Food and Agriculture.
							(4)Meetings
						(A)In
			 generalThe Council shall hold periodic meetings to provide an
			 interface between the Council and stakeholders, and to ensure that the National
			 Institutes for Food and Agriculture is linking national goals with realistic
			 opportunities.
						(B)FrequencyMeetings
			 described in subparagraph (A) shall be held at the call of the Director, or at
			 the joint call of the Director and the Secretary, but not less often than twice
			 annually.
						(5)Expenses
						(A)In
			 generalThe Director shall, from any administrative funds
			 otherwise available to the National Institutes for Food and Agriculture, pay
			 the reasonable expenses incurred by the Council in holding meetings and
			 conducting related activities, as determined to be appropriate by the
			 Director.
						(B)LimitationThe
			 expenses of the Council paid by the Director under subparagraph (A) shall not
			 be counted toward any general limitation on the expenses of advisory
			 committees, panels, commissions, or task forces of the Department contained in
			 any Act making appropriations for the Department, whether enacted before, on,
			 or after the date of enactment of this Act, unless the Act of appropriation
			 specifically—
							(i)refers to this
			 paragraph; and
							(ii)includes the
			 Council within the general limitation.
							103.Organization
			 of National Institutes for Food and Agriculture
				(a)Organization
					(1)In
			 generalThe Director shall organize the National Institutes for
			 Food and Agriculture into 6 institutes (referred to in this section as
			 individual institutes) to administer the programs and activities
			 of the National Institutes for Food and Agriculture in an integrated,
			 multidisciplinary, interdisciplinary, transdisciplinary, interagency, and
			 inter-institutional manner, to the maximum extent practicable.
					(2)InstitutesThe
			 individual institutes shall be the following:
						(A)The Institute for
			 Economic Opportunities in Agriculture and Natural Resources.
						(B)The Institute for
			 Nutrition and Health.
						(C)The Institute for
			 Rural and Urban Community Development.
						(D)The Institute for
			 Natural Resources and Environment.
						(E)The Institute for
			 Food Safety and Agricultural Security.
						(F)The Institute for
			 Families, Youth, and Communities.
						(3)Administration
						(A)In
			 generalThe Director, in conjunction with the head of each
			 individual institute, shall carry out National Institutes for Food and
			 Agriculture programs with the goal of focusing those programs, and the
			 participants, grantees, and other stakeholders of those programs on—
							(i)understanding
			 important problem areas and opportunities relating to a program;
							(ii)discovering and
			 implementing solutions to address those problem areas; and
							(iii)exploring other
			 opportunities provided under the programs.
							(B)Stakeholder
			 inputThe Director, in consultation with the Council and the head
			 of each individual institute, shall solicit input from appropriate
			 participants, grantees, and other stakeholders of the programs and activities
			 of the National Institutes for Food and Agriculture relating to the problem
			 areas, opportunity areas, solution areas, and Institute programs and related
			 activities carried out by the National Institutes for Food and
			 Agriculture.
						(4)Modification of
			 organizationBeginning on October 1 of the fifth full fiscal year
			 beginning after the date of enactment of this Act, the Director, in
			 consultation with the Secretary and the Council, may include in a report
			 required under section 101(e) any recommendation of the Director with respect
			 to the organization of the National Institutes for Food and Agriculture or the
			 individual institutes, as the Director determines to be in the best interest of
			 the United States.
					(b)Program
			 integration and coordination
					(1)In
			 generalIn accordance with applicable law (including
			 regulations), the Director, in coordination with the head of each individual
			 institute and taking into consideration the advice of the Council, shall
			 ensure, to the maximum extent practicable, that National Institutes for Food
			 and Agriculture programs are administered, funded, and carried out—
						(A)in an integrated,
			 multidisciplinary, interdisciplinary, transdisciplinary, interagency, and
			 inter-institutional manner that ensures—
							(i)the
			 most efficient collaborative use of resources; and
							(ii)the focus of all
			 resources and activities on strategic, priority, problem, opportunity, and
			 solution areas identified by the Director and the head of each applicable
			 individual institute, taking into consideration the advice of the
			 Council;
							(B)among applicable
			 participants, grantees, and stakeholders, in a coordinated manner that
			 encourages and ensures—
							(i)the
			 most efficient collaborative application of resources; and
							(ii)the focus of all
			 resources and activities on strategic, priority, problem, opportunity, and
			 solution areas on a local, State, Indian tribal, regional, national, and
			 international basis, as the Director and the head of each applicable individual
			 institute, taking into consideration the advice of the Council, determine to be
			 appropriate.
							(2)ScopeThe
			 Director, in consultation with the Secretary and the Council, shall ensure,
			 through the integration and coordination under paragraph (1), that
			 opportunities are maximized with respect to—
						(A)the use of
			 appropriate authorities, agencies, institutions, disciplines, and activities of
			 the National Institutes for Food and Agriculture; and
						(B)the inclusion of
			 appropriate participants and other stakeholders in those activities, including
			 intramural, extramural, government, university, extension, international, and
			 other appropriate stakeholders, as determined by the Director.
						(c)Matching and
			 leveraging of scarce budget resourcesThe National Institutes for
			 Food and Agriculture and the Director shall provide for the matching and
			 leveraging of National Institutes for Food and Agriculture resources by
			 intramural activity and extramural activity program participants and
			 recipients—
					(1)in accordance
			 with applicable law governing the applicable capacity program, competitive
			 program, or other authority or activity; or
					(2)if not otherwise
			 provided for by law, as the Director, in consultation with the Council,
			 determines to be appropriate, taking into consideration—
						(A)the ability of
			 the participating or recipient institutions or entities to provide matching
			 funds; and
						(B)the treatment of
			 the institutions or entities with respect to matching fund and similar
			 requirements under other authorities.
						(d)Funding
			 administration
					(1)Capacity
			 programsIn accordance with other applicable law, in providing
			 program funding to a particular institution or entity, the Director shall
			 develop, in consultation with the Council, and implement, a streamlined plan of
			 work or administrative model designed to simplify, to the maximum extent
			 practicable, the administration, funding, and oversight of capacity
			 programs.
					(2)Competitive
			 programsIn accordance with other applicable law, in making
			 determinations regarding whether to provide program funding to a particular
			 institution, entity, or applicant (as applicable), the Director shall, whenever
			 practicable, implement an administrative model designed to streamline and
			 simplify, to the maximum extent practicable, the application (as applicable),
			 administration, funding, and oversight process.
					104.Funding
				(a)Preservation of
			 critical base fundingNotwithstanding any other provision of law,
			 funds provided to National Institutes for Food and Agriculture programs shall
			 be allocated and distributed in accordance with subsection (b).
				(b)Distribution of
			 funds
					(1)Priority for
			 critical base fundsIn distributing funds to carry out capacity
			 programs and competitive programs during a fiscal year, the Director
			 shall—
						(A)first, use funds
			 made available in an amount less than or equal to the capacity program critical
			 base funding level only to carry out capacity programs, in accordance with
			 paragraph (2); and
						(B)after funds equal
			 to the capacity program critical base funding level have been allocated for
			 capacity programs for the fiscal year, use any funds made available only to
			 carry out competitive programs, until funds are allocated in an amount equal to
			 the competitive program critical base funding level.
						(2)Proportional
			 funding of capacity programsThe Director shall apportion funds
			 distributed under paragraph (1)(A) in accordance with the proportion
			 that—
						(A)the amount
			 received by each applicable capacity program for fiscal year 2007; bears
			 to
						(B)the total amount
			 made available for all capacity programs for fiscal year 2007.
						(3)Other than
			 critical base fundsIn distributing funds to carry out capacity
			 programs and competitive programs during a fiscal year, the Director shall use
			 in accordance with section 105(c)—
						(A)amounts made
			 available in excess of the sum of the capacity program critical base funding
			 level and the competitive program critical base funding level; and
						(B)amounts made
			 available pursuant to section 105(a).
						105.Enhanced
			 funding
				(a)Continuation of
			 mandatory funding
					(1)In
			 generalBeginning on October 1, 2007, and each October 1
			 thereafter, the Secretary shall transfer to the Director $200,000,000 of funds
			 of the Commodity Credit Corporation to carry out this Act.
					(2)Budgetary
			 offsetSection 401(b)(3) of the Agricultural Research, Extension,
			 and Education Reform Act of 1998 (7 U.S.C. 7621(b)(3)) is amended—
						(A)in subparagraph
			 (B), by adding and at the end;
						(B)in subparagraph
			 (C), by striking ; and at the end and inserting a period;
			 and
						(C)by striking
			 subparagraph (D).
						(b)Increasing
			 currently authorized fundingNotwithstanding any other provision
			 of law, except as otherwise provided in this section, there are authorized to
			 be appropriated to the Director to carry out programs of the National
			 Institutes for Food and Agriculture under this Act amounts equal to a level of
			 the authorized funding for each such program as in effect on the day before the
			 date of enactment of this Act, to be phased in as follows:
					(1)For fiscal year
			 2008, 114.3 percent of the level.
					(2)For fiscal year
			 2009, 128.6 percent of the level.
					(3)For fiscal year
			 2010, 142.9 percent of the level.
					(4)For fiscal year
			 2011, 157.2 percent of the level.
					(5)For fiscal year
			 2012, 171.5 percent of the level.
					(6)For fiscal year
			 2013, 185.8 percent of the level.
					(7)For fiscal year
			 2014 and thereafter, 200 percent of the level.
					(c)Distribution of
			 enhanced funding
					(1)In
			 generalAny funds made available for a fiscal year for the
			 National Institutes for Food and Agriculture shall be distributed in accordance
			 with this subsection, if the funds are provided—
						(A)under subsection
			 (a)(1); or
						(B)under any other
			 authority under this or any other Act in excess of an amount equal to the sum
			 of the capacity program critical base funding level and the competitive program
			 critical base funding level.
						(2)Enhanced
			 competitive program funding
						(A)In
			 generalThe Director shall use 70 percent of amounts described in
			 paragraph (1) to carry out competitive programs, of which—
							(i)55
			 percent shall be used to carry out fundamental research activities in
			 accordance with subparagraph (B); and
							(ii)45
			 percent shall be used to carry out competitive research activities other than
			 fundamental research activities in accordance with subparagraph (C),
			 including—
								(I)integrated
			 programs and related activities;
								(II)applied research
			 and related activities;
								(III)translational
			 research and related activities;
								(IV)activities
			 substantially similar to activities carried out pursuant to the Initiative for
			 Future Agriculture and Food Systems under section 401 of the Agricultural
			 Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7621), as in
			 effect on the day before the date of enactment of this Act; and
								(V)education and
			 extension programs and activities (including grants for outreach, research, or
			 education).
								(B)Fundamental
			 research activities
							(i)Open
			 fundamental research poolThe Director shall allocate not less
			 than 80 percent of amounts described in subparagraph (A)(i) to eligible
			 applicants on a competitive basis, including applicants representing—
								(I)colleges,
			 universities, and other institutions of higher education;
								(II)intramural
			 research activity entities of the National Institutes for Food and Agriculture;
			 and
								(III)other
			 individuals and entities eligible to receive funding under the National
			 Research Initiative.
								(ii)Reservation
			 and reversion
								(I)In
			 generalThe Director shall reserve 20 percent of amounts
			 described in subparagraph (A)(i) for allocation to 1890 Institutions, 1994
			 Institutions, Insular Area Institutions, and Small 1862 Land-Grant Institutions
			 on a competitive basis, subject to—
									(aa)applicable peer
			 and merit review requirements of Federal law (including regulations);
			 and
									(bb)such
			 other peer and merit review requirements as the Director determines to be
			 appropriate.
									(II)Reversion of
			 unused reserved fundsAny amounts reserved under subclause (I)
			 that are not allocated to institutions under that subclause by the end of the
			 2-year period following October 1 of the fiscal year for which the amounts are
			 first made available shall be allocated to open fundamental research pool
			 applicants on a competitive basis in accordance with clause (i).
								(C)Other research
			 activities
							(i)Open integrated
			 research poolThe Director shall allocate not less than 80
			 percent of amounts described in subparagraph (A)(ii) to eligible applicants on
			 a competitive basis, including applicants representing—
								(I)colleges,
			 universities, and other institutions of higher education;
								(II)intramural
			 research activity entities of the National Institutes for Food and Agriculture;
			 and
								(III)other
			 individuals and entities eligible to receive funding under the National
			 Research Initiative.
								(ii)Reservation
			 and reversion
								(I)In
			 generalThe Director shall reserve 20 percent of amounts
			 described in subparagraph (A)(ii) for allocation to 1890 Institutions, 1994
			 Institutions, Insular Area Institutions, and Small 1862 Land-Grant Institutions
			 on a competitive basis, subject to—
									(aa)applicable peer
			 and merit review requirements of Federal law (including regulations);
			 and
									(bb)such
			 other peer and merit review requirements as the Director determines to be
			 appropriate.
									(II)Reversion of
			 unused reserved fundsAny amounts reserved under subclause (I)
			 that are not allocated to institutions under that subclause by the end of the
			 2-year period following October 1 of the fiscal year for which the amounts are
			 first made available shall be allocated to open integrated research pool
			 applicants on a competitive basis in accordance with clause (i).
								(D)Education and
			 extension integrationThe Director shall integrate into
			 competitive programs of the National Institutes for Food and Agriculture
			 national and global educational and extension initiatives, to the maximum
			 extent practicable.
						(E)Indirect
			 costs
							(i)In
			 generalExcept as provided in clause (ii), the Director shall
			 provide for the payment of allowable indirect costs associated with competitive
			 programs of the National Institutes for Food and Agriculture in accordance with
			 section 1462 of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3310).
							(ii)ExceptionFor
			 each of fiscal years 2008 through 2014, the Director shall ensure that
			 allowable indirect costs, associated with competitive programs of the National
			 Institutes for Food and Agriculture that are funded under section 104(b)(1)(B),
			 shall not be paid at a rate that exceeds the levels generally provided for
			 those competitive programs for fiscal year 2007.
							(3)Enhanced
			 capacity program fundingThe Director shall use 30 percent of
			 amounts described in paragraph (1) to carry out capacity programs, of
			 which—
						(A)for each of
			 fiscal years 2008 through 2014—
							(i)77.5 percent
			 shall be allocated to capacity programs in accordance with the proportion
			 that—
								(I)the amount
			 received by the applicable capacity program during fiscal year 2007; bears
			 to
								(II)the total amount
			 made available for all capacity programs for fiscal year 2007; and
								(ii)17.5 percent
			 shall be allocated to 1890 Institutions, 1994 Institutions, Insular Area
			 Institutions, Small 1862 Land-Grant Institutions, and ASCARR Institutions for
			 institutional enhancement capacity programs, of which—
								(I)36 percent shall
			 be for 1890 Institutions;
								(II)26 percent shall
			 be for 1994 Institutions, except that an amount from that 26 percent shall be
			 allocated to Insular Area Institutions in accordance with the proportion
			 that—
									(aa)the
			 amount received by the applicable Institution during fiscal year 2007; bears
			 to
									(bb)the
			 total amount made available for all 1890 Institutions, 1994 Institutions,
			 Insular Area Institutions, Small 1862 Land-Grant Institutions, and ASCARR
			 Institutions for fiscal year 2007;
									(III)26 percent
			 shall be for Small 1862 Land-Grant Institutions; and
								(IV)12 percent shall
			 be for ASCARR Institutions; and
								(B)5 percent shall
			 be deposited into the enhancement fund of the National Institutes for Food and
			 Agriculture to fund capacity investments that are consistent with capacity
			 programs of the National Institutes for Food and Agriculture, as determined by
			 the Director, in consultation with the Secretary and the Council.
						106.Single budget
			 submissionThe President shall
			 submit to Congress, together with the annual budget submission of the
			 President, a single combined budget line item reflecting the total amount
			 requested by the President for funding for the National Institutes for Food and
			 Agriculture, including funding for capacity programs, competitive programs, and
			 other applicable National Institutes for Food and Agriculture programs.
			107.Capacity
			 building grants for ASCARR Institutions
				(a)Grant
			 program
					(1)In
			 generalThe Secretary or the Director, as appropriate, shall make
			 grants to ASCARR Institutions to assist the ASCARR Institutions in maintaining
			 and expanding the capacity of the ASCARR Institutions to conduct education,
			 research, and outreach activities relating to—
						(A)agriculture;
						(B)renewable
			 resources; and
						(C)other similar
			 disciplines.
						(2)RequirementsThe
			 Secretary or the Director, as appropriate, shall make grants under this
			 section—
						(A)(i)through a competitive
			 application process under which appropriate officials of ASCARR Institutions
			 may submit applications in such form and manner as the Secretary or the
			 Director, as appropriate, may prescribe; or
							(ii)through a noncompetitive
			 application process; and
							(B)in such manner as
			 to ensure geographic diversity with respect to the ASCARR Institutions that are
			 the subjects of the grants.
						(3)Use of
			 fundsAn ASCARR Institution that receives a grant under
			 subsection (a)(1) may use the funds made available through the grant to
			 maintain and expand the capacity of the ASCARR Institution—
						(A)to successfully
			 compete for funds from Federal grants and other sources to carry out
			 educational, research, and outreach activities that address priority concerns
			 of national, regional, State, and local interest;
						(B)to disseminate
			 information relating to priority concerns to—
							(i)interested
			 members of the agriculture, renewable resources, and related stakeholder
			 communities;
							(ii)the public;
			 and
							(iii)any other
			 interested entity;
							(C)to encourage
			 members of the agriculture, renewable resources, and related stakeholder
			 communities to participate in priority education, research, and outreach
			 activities by providing matching funding to leverage grant funds; and
						(D)through—
							(i)the
			 purchase or other acquisition of equipment and other infrastructure (not
			 including the construction of new buildings);
							(ii)the renovation
			 of facilities;
							(iii)the
			 professional growth and development of the faculty of the ASCARR Institution;
			 and
							(iv)the development
			 of human capital (including through the use of graduate assistantships).
							(b)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section—
					(1)$5,000,000 for
			 fiscal year 2008;
					(2)$7,000,000 for
			 fiscal year 2009;
					(3)$9,000,000 for
			 fiscal year 2010;
					(4)$11,000,000 for
			 fiscal year 2011;
					(5)$13,000,000 for
			 fiscal year 2012;
					(6)$15,000,000 for
			 fiscal year 2013;
					(7)$17,000,000 for
			 fiscal year 2014; and
					(8)such sums as are
			 necessary for fiscal year 2015 and each fiscal year thereafter.
					IIModifications
			201.Repeal of
			 National Agricultural Research, Extension, Education, and Economics Advisory
			 Board
				(a)RepealSection
			 1408 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3123) is repealed.
				(b)Conforming
			 amendments
					(1)National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977
						(A)Section 1404 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3103) is amended—
							(i)in
			 the matter preceding paragraph (1), by striking When used in this
			 title: and inserting In this title:;
							(ii)by
			 striking paragraph (1); and
							(iii)by
			 redesignating paragraphs (2) through (18) as paragraphs (1) through (17),
			 respectively.
							(B)Section 1405 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3121) is amended—
							(i)in
			 paragraph (5), by striking the Advisory Board and;
							(ii)by
			 striking paragraph (6);
							(iii)by
			 redesignating paragraphs (7) through (12) as paragraphs (6) through (11),
			 respectively; and
							(iv)in
			 paragraph (10) (as redesignated by clause (iii)) by striking , the
			 Advisory Board.
							(C)Section 1408A of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3123a) is repealed.
						(D)Section 1410 of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3125) is amended—
							(i)in
			 paragraph (1)(C), by striking the semicolon and inserting ;
			 and;
							(ii)by
			 striking paragraph (2); and
							(iii)by
			 redesignating paragraph (3) as paragraph (2).
							(E)Sections 1412 and
			 1413 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3127, 3128) is repealed.
						(F)Section 1434(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3196(c)) is amended in the matter preceding paragraph
			 (1)—
							(i)by
			 striking the second sentence; and
							(ii)in
			 the fourth sentence, by striking and the Advisory Board.
							(2)Competitive,
			 Special, and Facilities Research Grant ActSubsection (b)(1) of
			 the Competitive, Special, and Facilities Research Grant Act (7 U.S.C.
			 450i(b)(1)) is amended in the second sentence by striking taking into
			 consideration, when available, the determinations made by the National
			 Agricultural Research, Extension, Education, and Economics Advisory Board (as
			 established under section 1408 of the National Agricultural Research,
			 Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123)) identifying high
			 priority research areas.
					(3)Agricultural
			 Research, Extension, and Education Reform Act of 1998
						(A)Section 2 of the
			 Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C.
			 7601) is amended—
							(i)by
			 striking paragraph (4); and
							(ii)by
			 redesignating paragraphs (5) and (6) as paragraphs (4) and (5),
			 respectively.
							(B)Section 103 of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7613) is amended—
							(i)in
			 subsection (a), by striking paragraph (2) and inserting the following:
								
									(2)Merit review of extension and education
				grantsThe Secretary shall establish procedures that provide for
				merit review of each agricultural extension or education grant administered, on
				a competitive basis, by the National Institutes for Food and
				Agriculture.
									;
							(ii)by
			 striking subsection (b);
							(iii)by
			 redesignating subsections (c) through (f) as subsections (b) through (e),
			 respectively;
							(iv)in
			 subsection (b) (as redesignated by clause (iii)), by striking paragraph (1) and
			 inserting the following:
								
									(1)Review
				resultsThe Secretary shall
				formulate each request for a proposal, and evaluate each proposal, relating to
				an agricultural research, extension, or education activity funded on a
				competitive basis by the Department.
									;
				and
							(v)in
			 subsection (c) (as redesignated by clause (iii)), by striking paragraph
			 (5).
							(C)Section 401(c)(2)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7621(c)(2)) is amended by striking , in consultation with the
			 Advisory Board,.
						(D)Section 403 of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7623) is amended—
							(i)in
			 subsection (b), by striking paragraph (3);
							(ii)in
			 subsection (d), in the matter preceding paragraph (1), by striking , in
			 consultation with the Advisory Board,; and
							(iii)in subsection
			 (g), in the matter preceding paragraph (1), by striking , in
			 consultation with the Advisory Board,.
							(E)Section 406(c) of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7626(c)) is amended by striking in consultation with the Advisory
			 Board.
						(F)Section 618 of
			 the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7656) is amended—
							(i)by
			 striking subsection (c); and
							(ii)by
			 redesignating subsection (d) as subsection (c).
							(4)Renewable
			 Resources Extension Act of 1978Section 4(a) of the Renewable
			 Resources Extension Act of 1978 (16 U.S.C. 1673(a)) is amended by striking the
			 fourth sentence.
					202.Repeal plan of
			 work requirements
				(a)Extension at
			 1890 land-grant collegesSection 1444(d) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3221(d)) is amended—
					(1)in paragraph (1),
			 by striking the second sentence; and
					(2)by striking
			 paragraphs (3) through (5).
					(b)Research at
			 1890 land-grant collegesSection 1445 of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3222) is amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Authorization of
				appropriationsThere are authorized to be appropriated annually
				such sums as Congress may determine necessary to support continuing
				agricultural research at colleges eligible to receive funds under the Act of
				August 30, 1890 (26 Stat. 417–419, as amended; 7 U.S.C. 321–326 and 328),
				including Tuskegee University (hereinafter referred to in this section as
				eligible institutions).
							;
				and
					(2)by striking
			 subsection (c) and inserting the following:
						
							(c)ProgramThe
				director of the State agricultural experiment station in each State in which an
				eligible institution is located, and the research director specified in
				subsection (d) in each of the eligible institutions in that State, shall
				jointly develop, by mutual agreement, a comprehensive program of agricultural
				research in the State, to be submitted for approval by the Secretary not later
				than 1 year after the date of enactment of this
				title.
							.
					(c)Hatch Act of
			 1887
					(1)Conforming
			 amendmentsSection 3 of the Hatch Act of 1887 (7 U.S.C. 361c) is
			 amended—
						(A)by striking
			 subsection (h) and inserting the following:
							
								(h)Peer review and plan of
				workResearch carried out under subsection (c)(3) shall be
				subject to scientific peer review. The review of a project conducted under this
				paragraph shall be considered to satisfy the merit review requirements of
				section 103(e) of the Agricultural Research, Extension, and Education Reform
				Act of 1998.
								;
				and
						(B)in subsection
			 (i)(2), by striking subparagraph (D).
						(2)RepealSection
			 7 of the Hatch Act of 1887 (7 U.S.C. 361g) is amended by striking subsections
			 (d) through (g).
					(d)Smith-lever
			 Act
					(1)Conforming
			 amendmentSection 3(h)(2) of the Smith-Lever Act (7 U.S.C.
			 343(h)(2)) is amended by striking subparagraph (D).
					(2)RepealSection
			 4 of the Smith-Lever Act (7 U.S.C. 344) is amended by striking subsections (c)
			 through (e).
					203.Indirect
			 costsSection 1462 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3310) is amended by striking subsection (a) and inserting the
			 following:
				
					(a)In
				generalExcept as otherwise provided in law, and in accordance
				with the requirements under section 105(c)(1)(E) of the CREATE-21 Act of 2007,
				indirect costs charged against a competitive agricultural research, education,
				or extension grant awarded under this Act, the CREATE-21 Act of 2007, or any
				other Act pursuant to authority delegated to the Director of the National
				Institutes for Food and Agriculture shall not exceed the negotiated indirect
				rate of cost established for an institution by the appropriate Federal audit
				agency for the
				institution.
					.
			IIIExtensions
			 
			ANational
			 Agricultural Research, Extension, and Teaching Policy Act of 1977
				301.Grants and
			 fellowships for food and agricultural sciences educationSection 1417(l) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3152(l)) is amended by striking 2007 and
			 inserting 2014.
				302.Grants for
			 research on production and marketing of alcohols and industrial hydrocarbons
			 from agricultural commodities and forest productsSection 1419(d) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3154(d)) is
			 amended by striking 2007 and inserting
			 2014.
				303.Policy
			 research centersSection
			 1419A(d) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3155(d)) is amended by striking 2007 and
			 inserting 2014.
				304.Human
			 nutrition intervention and health promotion research programSection 1424(d) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3174(d)) is
			 amended by striking 2007 and inserting
			 2014.
				305.Pilot research
			 program to combine medical and agricultural researchSection 1424A(d) of the National
			 Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C.
			 3174a(d)) is amended by striking 2007 and inserting
			 2014.
				306.Nutrition
			 education programSection
			 1425(c)(3) of the National Agricultural Research, Extension, and Teaching
			 Policy Act of 1977 (7 U.S.C. 3175(c)(3)) is amended by striking
			 2007 and inserting 2014.
				307.Continuing
			 animal health and disease research programsSection 1433(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195(a)) is
			 amended in the first sentence by striking 2007 and inserting
			 2014.
				308.Appropriations
			 for research on national or regional problemsSection 1434(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3196(a)) is
			 amended by striking 2007 and inserting
			 2014.
				309.Grants to
			 upgrade agricultural and food sciences facilities at 1890 land-grant colleges,
			 including Tuskegee UniversitySection 1447(b) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222b(b)) is
			 amended by striking 2007 and inserting
			 2014.
				310.National
			 research and training virtual centersSection 1448 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3222c) is
			 amended by striking 2007 each place it appears in subsections
			 (a)(1) and (f) and inserting 2014.
				311.Matching funds
			 requirement for research and extension activities of 1890
			 InstitutionsSection 1449(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3222d(c)) is amended in the first sentence by striking
			 for each of fiscal years 2003 through 2007,.
				312.Hispanic-serving
			 institutionsSection 1455(c)
			 of the National Agricultural Research, Extension, and Teaching Policy Act of
			 1977 (7 U.S.C. 3241(c)) is amended by striking 2007 and
			 inserting 2014.
				313.Competitive
			 grants for international agricultural science and education
			 programsSection 1459A(c) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3292b(c)) is amended by striking 2007 and inserting
			 2014.
				314.Research
			 equipment grantsSection
			 1462A(e) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3310a(e)) is amended by striking 2007 and
			 inserting 2014.
				315.University
			 researchSection 1463 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3311) is amended by striking 2007 each place it appears
			 in subsections (a) and (b) and inserting 2014.
				316.Extension
			 ServiceSection 1464 of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3312) is amended by striking 2007 and inserting
			 2014.
				317.Supplemental and
			 alternative cropsSection
			 1473D(a) of the National Agricultural Research, Extension, and Teaching Policy
			 Act of 1977 (7 U.S.C. 3319d(a)) is amended by striking 2007 and
			 inserting 2014.
				318.Aquaculture
			 research facilitiesSection
			 1477 of the National Agricultural Research, Extension, and Teaching Policy Act
			 of 1977 (7 U.S.C. 3324) is amended by striking 2007 and
			 inserting 2014.
				319.Rangeland
			 researchSection 1483(a) of
			 the National Agricultural Research, Extension, and Teaching Policy Act of 1977
			 (7 U.S.C. 3336(a)) is amended by striking 2007 and inserting
			 2014.
				320.Special
			 authorization for biosecurity planning and responseSection 1484(a) of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3351(a)) is
			 amended by striking 2007 and inserting
			 2014.
				321.Resident
			 instruction and distance education grants program for insular area institutions
			 of higher education
					(a)Distance
			 education grants for insular areasSection 1490(f) of the
			 National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7
			 U.S.C. 3362(f)) is amended by striking 2007 and inserting
			 2014.
					(b)Resident
			 instruction grants for insular areasSection 1491 of the National Agricultural
			 Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3363) is
			 amended—
						(1)by redesignating subsection (e) as
			 subsection (c); and
						(2)in subsection (c) (as so redesignated), by
			 striking 2007 and inserting 2014.
						BFood,
			 Agriculture, Conservation, and Trade Act of 1990
				331.National
			 genetics resources programSection 1635(b) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5844(b)) is amended by striking
			 2007 and inserting 2014.
				332.High-priority
			 research and extension initiativesSection 1672(h) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925(h)) is amended by striking
			 2007 and inserting 2014.
				333.Nutrient
			 management research and extension initiativeSection 1672A of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925a) is amended—
					(1)by redesignating subsection (g) as
			 subsection (f); and
					(2)in subsection (f) (as so redesignated), by
			 striking 2007 and inserting 2014.
					334.Organic
			 agriculture research and extension initiativeSection 1672B(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5925b(e)) is amended by striking
			 2007 and inserting 2014.
				335.Agricultural
			 telecommunications programSection 1673(h) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5926(h)) is amended by striking
			 2007 and inserting 2014.
				336.Assistive technology
			 program for farmers with disabilitiesSection 1680(c)(1) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 5933(c)(1)) is amended by
			 striking 2007 and inserting 2014.
				337.National Rural
			 Information Center ClearinghouseSection 2381(e) of the Food, Agriculture,
			 Conservation, and Trade Act of 1990 (7 U.S.C. 3125b(e)) is amended by striking
			 2007 and inserting 2014.
				CAgricultural
			 Research, Extension, and Education Reform Act of 1998
				341.Partnerships
			 for high-value agricultural product quality researchSection 402(g) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7622(g)) is amended by
			 striking 2007 and inserting 2014.
				342.Precision
			 agricultureSection 403(i)(1)
			 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7
			 U.S.C. 7623(i)(1)) is amended by striking 2007 and inserting
			 2014.
				343.Biobased
			 products
					(a)Pilot
			 projectSection 404(e)(2) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(e)(2)) is amended by
			 striking 2007 and inserting 2014.
					(b)Authorization
			 of appropriationsSection 404(h) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7624(h)) is amended by
			 striking 2007 and inserting 2014.
					344.Thomas
			 Jefferson Initiative for crop diversificationSection 405(h) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7625(h)) is amended by
			 striking 2007 and inserting 2014.
				345.Integrated
			 research, education, and extension competitive grants programSection 406(f) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7626(f)) is amended by
			 striking 2007 and inserting 2014.
				346.Support for
			 research regarding diseases of wheat, triticale, and barley caused by Fusarium
			 graminearum or by Tilletia indicaSection 408(e) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7628(e)) is amended by
			 striking 2007 and inserting 2014.
				347.Bovine Johne’s
			 disease control programSection 409(b) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7629(b)) is amended by
			 striking 2007 and inserting 2014.
				348.Grants for
			 youth organizationsSection
			 410(c) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7630(c)) is amended by striking 2007 and
			 inserting 2014.
				349.Agricultural
			 biotechnology research and development for developing countriesSection 411(c) of the Agricultural Research,
			 Extension, and Education Reform Act of 1998 (7 U.S.C. 7631(c)) is amended by
			 striking 2007 and inserting 2014.
				350.Office of Pest
			 Management PolicySection
			 614(f) of the Agricultural Research, Extension, and Education Reform Act of
			 1998 (7 U.S.C. 7653(f)) is amended by striking 2007 and
			 inserting 2014.
				DOther
			 laws
				371.Critical
			 Agricultural Materials ActSection 16(a) of the Critical Agricultural
			 Materials Act (7 U.S.C. 178n(a)) is amended by striking 2007 and
			 inserting 2014.
				372.Equity in
			 Educational Land-Grant Status Act of 1994
					(a)Endowment for
			 1994 InstitutionsSection
			 533(b) of the Equity in Educational Land-Grant Status Act of 1994
			 (7 U.S.C. 301
			 note;
			 Public Law
			 103–382) is amended in the first sentence by striking
			 2007 and inserting 2014.
					(b)Institutional
			 capacity building grantsSection 535 of the Equity in Educational
			 Land-Grant Status Act of 1994 (7 U.S.C. 301 note;
			 Public Law
			 103–382) is amended by striking 2007 each place
			 it appears and inserting 2014.
					(c)Research
			 grantsSection 536(c) of the
			 Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301
			 note;
			 Public Law
			 103–382) is amended in the first sentence by striking
			 2007 and inserting 2014.
					373.Agricultural
			 Experiment Station Research Facilities ActSection 6(a) of the Research Facilities Act
			 (7 U.S.C. 390d(a)) is amended by striking 2007 and inserting
			 2014.
				374.National
			 Agricultural Research, Extension, and Teaching Policy Act Amendments of
			 1985Section 1431 of the
			 National Agricultural Research, Extension, and Teaching Policy Act Amendments
			 of 1985 (Public Law 99–198; 99 Stat. 1556; 116 Stat. 436) is amended by
			 striking 2007 and inserting 2014.
				375.Competitive,
			 Special, and Facilities Research Grant Act (National Research
			 Initiative)Section 2(b)(10)
			 of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C.
			 450i(b)(10)) is amended by striking 2007 and inserting
			 2014.
				376.Beginning
			 farmer and rancher development programSection 7405(h) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3319f(h)) is amended by striking
			 2007 and inserting 2014.
				377.Agricultural
			 Risk Protection Act of 2000 (Carbon Cycle Research)Section 221(g) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 6711(g)) is amended by striking
			 2007 and inserting 2014.
				378.Renewable
			 Resources Extension Act of 1978
					(a)Authorization
			 of appropriationsSection 6
			 of the Renewable Resources Extension Act of 1978 (16 U.S.C. 1675) is amended by
			 striking 2007 and inserting 2014.
					(b)Termination
			 dateSection 8 of the Renewable Resources Extension Act of 1978
			 (16 U.S.C. 1671 note; Public Law 95–306) is amended by striking
			 2007 and inserting 2014.
					379.National Aquaculture
			 Act of 1980Section 10 of the
			 National Aquaculture Act of 1980 (16 U.S.C. 2809) is amended by striking
			 2007 each place it appears and inserting
			 2014.
				
